Citation Nr: 1107515	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-22 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1984 to April 1988.

This matter is on appeal from a July 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This case was remanded by the Board in September 2009 for further 
development and is now ready for disposition.


FINDING OF FACT

Hypertension was not shown to be present in service or for many 
years thereafter; and, there is no competent and credible 
evidence relating the Veteran's hypertension to his active 
service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, nor 
may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 
1112, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  The RO also provided the Veteran with notice 
of what type of information and evidence was needed to establish 
a disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  VA has also acquired the Veteran's 
treatment records submitted in conjunction with an application 
for benefits with the Social Security Administration (SSA).  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  

Next, a VA opinion with respect to the issue on appeal was 
obtained in April 2010.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
September 2009, the Board remanded this case for a new VA 
examination after concluding that the VA examination in June 2008 
was insufficient.  The Board finds that the new VA opinion 
obtained in April 2010 is more than adequate, as it is predicated 
on a full reading of the VA medical records in the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record, statements of the Veteran, and reference to medical 
treatise/authority, and provides a complete rationale for the 
opinion stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

In addition, the Board is also satisfied there was substantial 
compliance with its September 2009 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  There, the Board's remand requested that the RO request 
from the Veteran any additional treatment records that may not 
have been associated with the claims file, which was done in 
December 2009, and a new VA examination was conducted in April 
2010 in order to obtain a medical opinion as to the nature and 
etiology of the Veteran's hypertension.  Finally, per the Board's 
instructions, a supplemental statement of the case was sent to 
the Veteran in December 2010.  Accordingly, the Board finds that 
its September 2009 remand directives were substantially complied 
with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection for Hypertension

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
	Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006). 

In addition to the laws and regulations governing service 
connection discussed above, the incurrence of certain chronic 
disorders in service, to include cardiovascular disorders such as 
hypertension, will be presumed if the disease was manifest to a 
compensable degree within one year after discharge from active 
service even if there is no record of such a disorder while in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  While the disease 
need not be diagnosed within the presumptive period, it must be 
shown, by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree. 

A review of the record shows that the Veteran has been diagnosed 
as having hypertension, and that he receives active treatment for 
the same.  Element (1) of the Shedden analysis has therefore 
been.

For VA purposes, hypertension means that the diastolic pressure 
is predominantly 90 mm Hg or greater, and isolated systolic 
hypertension means that the systolic pressure is predominantly 
160 mm Hg or greater with a diastolic pressure of less than 90 mm 
Hg.  However, these readings must be confirmed by readings taken 
two or more times on at least three different days.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).

Turning to the question of whether there is evidence of in-
service incurrence or aggravation of a disease or injury, the 
record is silent with respect to complaints, treatment, or 
diagnosis of hypertension.  The Veteran's discharge examination 
indicated that his heart and cardiovascular system were normal.  
His blood pressure was 126/82.  The Veteran does not necessarily 
contend otherwise.  He repeatedly states that his hypertension 
was not diagnosed until 2005.  See Reports of VA examinations 
dated in June 2008 and April 2010.  Thus, on its face, Shedden 
element (2) has not been met.  

However, the Veteran has consistently argued that the initial 
manifestations of his hypertension were shown in service.  He 
maintains that elevated blood pressure readings were a precursor 
to his current hypertension.  In this case, the Veteran's service 
treatment records indicate that his blood pressure was measured 
on at least 10 separate occasions.  Throughout this time, the 
highest observed systolic pressure was 130 mm Hg in March 1985, 
which was well below the 160 mm Hg systolic pressure necessary 
for a diagnosis of hypertension on this basis.  

It is noted that the Veteran diastolic pressure was measured at 
90 mm Hg on two occasions, specifically in March 1985 and again 
in January 1988.  However, on the numerous other evaluations 
where his blood pressure was measured, systolic pressure was only 
in a range from 52 to 88 mm Hg.  As is alluded to in DC 7101, 
hypertension means a persistently high arterial blood pressure.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 889 (30th ed. 2003) 
(emphasis added).  In this case, while there were some occasions 
where his systolic pressure was 90 mm Hg, these measurements were 
not consistent with the many other (and lower) measurements.  
Thus, notwithstanding the fact that the Veteran was never 
diagnosed as having hypertension let along high/elevated blood 
pressure, the Board finds that a persistently high systolic 
pressure was not noted during his active duty evaluations.

	Next, post-service evidence does not reflect indications of 
hypertension for many years after service discharge.  
Specifically, the first indications of hypertension were not 
until March 2005, where he claimed to have been told that his 
blood pressure was "creeping up," although his measured blood 
pressure at that time was only 130/80 mm Hg.  Although 
hypertension was not diagnosed on this particular occasion, a 
subsequent treatment noted in July 2005 indicated a history of 
hypertension, thereby inferring that hypertension may have been 
diagnosed during this time period.  Regardless of when in 2005 
hypertension may have been diagnosed, the Board nevertheless 
emphasizes the multi-year gap between discharge from active duty 
service in 1988 and the first recognition of hypertension in 2005 
(approximately a 17-year gap).  Therefore, not only has the 
presumption of service connection as per 38 C.F.R. §§ 3.307 and 
3.309 not been met, there is also no basis to establish a 
continuity of symptoms, i.e, elevated blood pressure readings.  
	
	Consideration has been given to the Veteran's assertion that his 
hypertension has existed since his active service.  In such 
cases, the Board must analyze the credibility and probative value 
of the evidence, account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).
	
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  
	
	It is true that the Veteran is competent in some cases to self-
diagnose some disorders despite his status as a lay person.  
However, he is not competent to diagnose hypertension.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").   
Because hypertension is not diagnosed by unique and readily 
identifiable features, it does not involve a simple 
identification that a layperson is competent to make.  The 
diagnosis of hypertension requires medical expertise and/or 
objective medical data (documented blood pressure readings) that 
the Veteran has not produced.  The Veteran's unsubstantiated 
statements regarding the claimed onset of his hypertension are 
therefore found to lack competency.
	
	Moreover, the Board's attention is drawn to the findings of the 
April 2010 VA examination that specifically addressed the 
question of whether the Veteran demonstrated essential 
hypertension in service.  The Veteran reported that he was never 
told of hypertension while in service, even while he sought 
treatment for headaches.   Following a physical examination, 
consideration of the evidence of record, consideration of the 
Veteran's personal history, and review of publications from the 
National Institutes of Health and Joint National Committee on 
Prevention, Detection, Evaluation, and Treatment of Hypertension, 
the examiner determined that the Veteran's essential hypertension 
did not date back to his active service.  The examiner stated 
that the recorded blood pressure readings did not support a 
diagnosis of hypertension until "well after" his active 
service.   He noted that a diagnosis of hypertension was 
dependent upon consistent elevations of blood pressure readings 
and not simply on the basis of one or more isolated readings.   
Additionally, the examiner remarked that the Veteran self-
reported beginning medical therapy only recently.
	
	Consideration has also been given to the Veteran's assertion that 
his problem with headaches in service was a sign and symptom of 
his current hypertension.  The Veteran's lay testimony is 
competent to establish the presence of observable symptomatology 
and may provide sufficient support for a claim of service 
connection, if credible, regardless of the lack of 
contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).   Here, despite his status as a lay person, the 
Veteran is clearly competent in some cases to self-diagnose some 
disorders such as headaches.  However, he is not competent to 
assert that the headaches he has experienced are related to his 
hypertension, which is a question requiring a determination that 
is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 at n.4 (Fed. Cir. 2007).
	
	Moreover, at his April 2010 VA examination, the examiner noted 
the Veteran's history of headaches in service.   However, 
notwithstanding the fact that the examiner clearly indicated that 
the onset of the Veteran's hypertension occurred many years post-
service, the examiner stated that "pain, such as headache, is a 
frequent cause of transiently elevated blood pressure.  In other 
words, the examiner stated that the Veteran's headaches could 
have caused a temporary/transient increase in blood pressure.  
There was no indication that the existence of headaches in-
service represented the initial manifestations of hypertension, 
i.e., increased blood pressure was a cause of the headaches.  The 
Veteran has proffered no competent medical evidence to the 
contrary.
	
	There is also no competent evidence showing that the Veteran's 
service-connected headaches caused or aggravated his 
hypertension.  38 C.F.R. § 3.310 (2010).  The examiner stated 
that the relationship between pain/headaches and hypertension was 
only temporary or transient.  And, again, the Veteran's opinion 
on this matter is found to lack competency.
	
	The Board finds that the examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, considered medical treatise pertaining 
to hypertension, and conducted a physical examination.  There is 
no indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that he misstated any relevant 
fact.  Moreover, there is no contradicting medical evidence of 
record.  Therefore, the Board finds the VA examiner's opinion to 
be of great probative value.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


ORDER

Service connection for hypertension is denied				
	



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


